



EXHIBIT 10(dd)
csc.jpg [csc.jpg]
2015 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of this [ ] day of [ ] between
Campbell Soup Company (the “Company”) and [ ] (the “Optionee”).
WHEREAS, the Company desires to award the Optionee Non-Qualified Stock Options
to purchase shares of Common Stock of the Company under the Campbell Soup
Company’s 2015 Long-Term Incentive Plan (the “Plan”).
NOW, THEREFORE, for valuable consideration, the Company and the Optionee, each
intending to be legally bound hereby, agree as follows:
1. Option Grant. The Company hereby grants to the Optionee, as of the Date of
Grant, the right and option (this “Option”) to purchase the number of shares of
the Company’s Common Stock (the “Shares”) for the exercise price per share (the
“Exercise Price”), all as set forth below. Such Option shall vest and terminate
according to the vesting schedule and term information described below. All
terms of this Stock Option Grant Agreement shall be subject to the terms and
conditions of the 2015 Long-Term Incentive Plan:


Date of Grant:
[ ]
Number of Options:
[ ]
Type of Option:
Non-Qualified Stock Option
Exercise Price:
[ ]
Term of Option:
[ ]



2. Vesting Schedule. Subject to the terms of this Agreement and the Plan and
provided that the Optionee remains continuously employed throughout the vesting
periods, this Option shall vest and become exercisable upon the each of the
first three (3) anniversaries of the Grant Date (each a “Vesting Date”), as set
forth below:


Vesting Date
Cumulative Number of Option Shares
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



3. Option Payment. Payment of the option price shall be made in U.S. dollars or
in Shares valued at their fair market value (in accordance with Section 2.17 of
the Plan), or a combination of such Shares and cash.
4. Incorporation of Plan. All terms, definitions, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. The
Optionee hereby acknowledges that a copy of the Plan has been delivered to the
Optionee and accepts this Option subject to all terms and provisions of the
Plan. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plan, the Plan will govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Committee, whose determinations will be final, conclusive and
binding upon the Optionee. All capitalized terms used herein shall have the
meanings given to such terms in the Plan.





--------------------------------------------------------------------------------





5. Termination of Employment. If the Optionee’s employment is terminated,
(i) any part of the Option that is unvested as of such termination date shall
remain unvested and shall terminate as of such date, and (ii) the Optionee shall
have the right for one (1) year after the date of such Termination of Employment
or until the Option expires, whichever is earlier, to exercise only that portion
of the Option that has become vested as of the date of such Termination of
Employment, and thereafter the Option shall terminate and cease to be
exercisable, except as provided in below:
(a) Termination of Employment for Cause. The portion, if any, of the Option that
remains unexercised shall terminate and become null and void if the Optionee’s
employment is terminated for Cause.
(b)   Voluntary Termination of Employment by Optionee.    Upon a voluntary
Termination of Employment by Optionee, (i) any part of the Option that is
unvested as of such termination date shall remain unvested and shall terminate
as of such date, and (ii) the Optionee shall have the right for three (3) months
after the date of such Termination of Employment or until the Option expires,
whichever is earlier, to exercise only that portion of the Option that has
become vested as of the date of such Termination of Employment, and thereafter
the Option shall terminate and cease to be exercisable.
(c) 
Retirement, Total Disability, or Death After Six Months Following the Grant
Date. If the Optionee’s employment is terminated after at least six (6) months
have elapsed following the Grant Date: (i) as the result of the Optionee’s
Retirement, Total Disability or death; or (ii) by the Company for reasons other
than Cause and the Optionee is Retirement Eligible, (i) any part of the Option
that was originally scheduled to vest will continue to vest, and (ii) the
Optionee or a person who acquired the right to exercise the Option by
inheritance or by the laws of descent and distribution shall have the right
until the Option ceases to be exercisable to exercise the Option.

A.
For purposes of this Agreement, the following terms shall have the meanings set
forth below:

1)
“Retirement” or “Retirement Eligible” means the Optionee terminates, or is
eligible to terminate, employment with the Company or its subsidiaries after
attaining 55 years of age with at least 5 Years of Service on or prior to the
date of termination.

2)
“Years of Service” means the total number of years of continuous employment
rendered as a regular employee of the Company and all its wholly-owned
subsidiaries and affiliates since the employee’s most recent date of hire, plus
any prior service included under the Company’s service bridging policy.

3)
“Total Disability” means “Total Disability” as that term is defined under a
Company-sponsored long-term disability plan from which the Optionee is receiving
disability benefits.

6.  Tax Withholding. As a condition of issuing any Shares upon exercise of the
option, the Optionee shall pay any sums required to be withheld by federal,
state, local, or other applicable tax law with respect to such exercise. In
accordance with any procedures as may be established by the Committee, the
Optionee may satisfy any required withholding payments in cash or Shares
(including the surrender of Shares already owned by the Optionee). The value of
any Shares surrendered or withheld shall equal the closing price on the NYSE
composite tape on the tax date.
7. Limitation on Transfer. The Option may not be sold, pledged, hypothecated, or
transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of Optionee only by
Optionee. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.
8. No Compensation Deferrals. Neither the Plan nor this Agreement is intended to
provide for an elective deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
from time to time. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Agreement to ensure that no awards (including
without limitation, this Option) become subject to Section 409A.
9. Enforcement of Agreement. In the event that any provision of this Agreement
is deemed by a court to be broader than permitted by applicable law, then such
provision shall be reformed so that it is enforceable to the fullest extent
permitted by applicable law. If any provision of this Agreement shall be
declared by a court to be invalid or unenforceable to any extent, the validity
or enforceability of the remaining provisions of this Agreement shall not be
affected. Each party irrevocably agrees that any legal proceeding arising out
of, or relating to the subject matter of,





--------------------------------------------------------------------------------





this Agreement shall be brought in the Superior Court of New Jersey in Camden
County or the United States District Court of New Jersey, Camden Vicinage. Each
party irrevocably consents to such jurisdiction and venue.
10. Survival. This Agreement shall survive the termination of Optionee’s
employment for any reason.
11. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof, merging any and all prior agreements.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.
 
 
 
CAMPBELL SOUP COMPANY
 
 
 
 
 
 
By:
 
Optionee's Signature
 
 
VP Total Rewards
 
 
 
 
 
 
 
 
Optionee's Name (printed)
 
 
 








